IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1104
                               Filed July 22, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT JOHN MORRIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Carroll County, Gary L. McMinimee,

Judge.



      Robert Morris appeals the restitution order entered after his guilty plea.

AFFIRMED IN PART, VACATED IN PART, AND REMANDED.



      Jesse A. Macro, Jr. of Macro & Kozlowski, LLP, West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


GREER, Judge.

       Robert Morris appeals the restitution order entered after he pled guilty to

two counts of reckless use of a firearm causing serious injury, arguing the

restitution award lacks substantial evidentiary support. We affirm in part and

vacate in part the restitution order and remand for further proceedings.

       I. Background Facts and Proceedings.

       On April 12, 2018, Robert Morris shot Jacob Helkenn and Andrew Wempe.

On December 14, Morris entered a written guilty plea to two counts of reckless use

of a firearm causing serious injury, in violation of Iowa Code section 724.30 (2018).

The district court accepted Morris’s plea on February 1, 2019.

       The court set a restitution hearing for May 20. Before the hearing, the State

filed restitution claims for Helkenn and Wempe under Iowa Code section 910.3.

Morris stipulated that Wempe incurred $2938.10 in medical expenses. At the

hearing, with only his claims to consider, Helkenn testified to medical expenses,

lost wages from snow removal and concrete work, property damage, and costs

associated with having lost his apartment.

       In a written order, the court granted Wempe’s claim for medical expenses

as well as Helkenn’s claims for damage to clothing and carpeting. The court

granted Helkenn’s claim for lost wages in part, approving the claim related to

concrete work but finding too speculative his claim for lost earnings associated

with snow removal he provided at his apartment on his landlord’s behalf.

       The court summarized its findings on Helkenn’s claims as follows:

       The Court finds the evidence establishes that victim Jacob Mark
       Helkenn incurred uninsured medical expenses in the sum of
       $16,450.40, damage to clothing in the sum of $209, and $50 for rug
                                         3


       cleaning. In addition to these expenses, Helkenn testified he lost
       wages in the sum of $19,040 ($17 per hour x 40 hours per week x
       28 weeks), and as a result, he could [not] pay his rent and lost his
       apartment and an opportunity to earn money from snow removal.
       The Court finds Helkenn is entitled to the lost wages, but that any
       damage due to the loss of the apartment is duplicative of his lost
       wages and the loss of earnings for snow removal is too speculative
       to be compensated.

       Morris appeals.1

       II. Standard of Review.

       “We review the district court’s restitution order for correction of errors at

law.” State v. Roache, 920 N.W.2d 93, 99 (Iowa 2018). “[W]e determine whether

the court’s findings lack substantial evidentiary support, or whether the court has

not properly applied the law.” State v. Albright, 925 N.W.2d 144, 158 (Iowa 2019)

(citation and internal quotation marks omitted). “Evidence is substantial when a

reasonable mind would accept it as adequate to reach a conclusion.” State v.

Bonstetter, 637 N.W.2d 161, 165 (Iowa 2001) (citation omitted). Although they do

not bind us, we “give[] deference to the district court’s factual findings due to its

opportunity to assess the credibility of witnesses.” State v. McGrane, 733 N.W.2d
671, 675–76 (Iowa 2007).

       III. Analysis.

       On appeal, Morris challenges the amounts awarded for each item of

restitution, arguing that Helkenn’s testimony was insufficient to establish these




1 After Morris filed his notice of appeal, the State submitted a pecuniary damages
statement listing $8516.35 the Iowa Crime Victim Compensation Fund paid
Helkenn for medical bills. The district court set a hearing to discuss whether to
modify the restitution provisions because of this filing but it later continued the
hearing pending resolution of Morris’s appeal.
                                         4


amounts. We must determine whether the restitution award is supported by

substantial evidence.

       Often crimes result in damage to a victim. “Once the causal connection

[between the criminal act and the victim’s damages] is established by a

preponderance of the evidence, ‘the statute allows recovery of “all damages” . . .

which the state can show by a preponderance of the evidence.’” Bonstetter, 637
N.W.2d at 168 (citation omitted); see also Iowa Code § 910.1(3) (defining

pecuniary damages recoverable as restitution). If there is uncertainty about “the

amount of damages, recovery may be had if there is proof of reasonable basis

from which the amount may be inferred” and the award “is not speculative, possible

or imaginary.” Roache, 920 N.W.2d at 106 (quoting State v. Watts, 587 N.W.2d
750, 752 (Iowa 1998)).      We will affirm a restitution award if “it is within the

reasonable range of the evidence.” Watts, 587 N.W.2d at 752.

       Using these standards, we conclude there is substantial evidence to support

the awards for Helkenn’s clothing, carpet cleaning, and lost wages. Helkenn

testified that the bullet hole and the blood from the wound ruined the shirt, pants,

socks, and shoes he was wearing at the time of the shooting. He testified about

the brand of the clothing items he was wearing and valued each item’s

replacement cost, for a total of $209. He also testified that he paid $50 to clean

his blood off the carpet.    The court found Helkenn’s testimony credible and

accepted the amounts for the damaged clothing and carpet. We, likewise, find

these amounts have a reasonable basis.

       As for lost wages, Helkenn testified that after the shooting he was unable to

work for about twenty-eight weeks. Before the shooting he was making $17 per
                                         5


hour and working about fifty hours per week. Helkenn also noted that his boss,

with whom he did the concrete work, worked “minimum 40 hours a week.” The

court accepted Helkenn’s hourly wage and duration of unemployment but it used

forty hours per week to determine that Helkenn’s lost wages were $19,040. We

conclude there is a reasonable basis for this award as well.

      The medical expenses are a different matter. There is insufficient evidence

in this record to support the award for Helkenn’s medical expenses. Helkenn

testified he was uninsured at the time of the shooting and claimed he had

$16,450.40 in medical bills from St. Anthony’s Regional Hospital in Carroll. The

following exchange took place with on direct examination:

               Q: And you indicated the total bill w[as] $16,450.40? A: I
      guess.
               Q: Are they continuing to bill you for that amount? A: Yes.

On cross-examination, the following exchange took place:

              Q: The $16,450 from St. Anthony’s, you’ve never really filed a
      form to the Victim Assistance Program, have you? A: I thought I was
      when I gave him the packet.
              Q: Have you ever had any follow-up bills from St. Anthony?
      A: Yeah, I’m sure.
              Q: You’re not sure you’ve actually gotten repeat bills then, do
      you [sic]? A: Like I said, I’ve been homeless five months out of this
      last year and I get my mail at my dad’s whenever I can.
              Q: Okay. And have bills that have come to your dad’s place,
      are any of them from St. Anthony? A: Yes.
              Q: You’ve opened those bills? A: Yes.
              Q: And what is the last date of the last bill from St. Anthony?
      A: I don’t know. It’s kind of a bad memory. I don’t even like to open
      them.
              Q: Do you have a copy of any of those bills? A: Not with me,
      I don’t. Like I said, I didn’t know I was supposed to be here today. I
      was told I did not have to be here today.
              Q: So, again, we don’t have any kind of written proof you
      actually owe $16,450.40 to St. Anthony, do we? A: Well, they’re right
      next door. I’m sure we could find out?
                                           6


Without any exhibit showing an amount due, Helkenn’s conjecture about the

amount of the medical bills was too speculative to provide a reasonable basis to

award restitution for these expenses. When counsel asked if the total amount was

$16,450.40, Helkenn answered, “I guess.” Claiming he had not prepared for the

hearing because he did not believe he had to attend, Helkenn failed to recall the

total amount or produce documents supporting his claims for medical expenses.

His testimony regarding bills he had received revealed he could not remember with

specificity when bills came or the last bill he had seen. Likewise, the testimony

failed to clarify if the medical billing was submitted to and paid by the Crime Victim’s

Assistance Program.

       Under these circumstances, we hold there was not substantial evidence for

the award for medical bills in the amount of $16,450.40. We vacate the portion of

the restitution order pertaining to Helkenn’s medical bills and remand to the district

court for further proceedings to determine the amount of these expenses.

       IV. Disposition.

       We affirm in part and vacate in part the district court restitution order and

remand for further proceedings on the amount of restitution for Helkenn’s medical

expenses.

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED.